Contact: Community Central Bank Corp. – Ray Colonius - P: (586) 783-4500 COMMUNITY CENTRAL BANK CORPORATION ANNOUNCES DIVIDEND SUSPENSION TO PROVIDE LOCAL RELIEFFor Immediate Release MOUNT CLEMENS, Mich., November 20, 2008, Community Central Bank Corporation (NasdaqGM:CCBD), the holding company for Community Central Bank, today announced the temporary suspension of its quarterly cash dividend in order to provide financing for more local companies. The Corporation and Bank continue to be “Well Capitalized,” the highest regulatory capital level. The Corporation recently reported a profitable third quarter and nine months ended September 30, David A.
